Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “said cuff portion is sewn to said lining layer with stitches that will not pass through said upright velvet layer, said outer fabric layer, or said inner adhesive layer, so that the stitches are not exposed”. After a full review of Applicant’s disclosure, there appears to be no support for what layers the stitches do or do not extend through. For this reason, Applicant’s specification fails to provide proper antecedent basis for the claimed subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “said cuff portion is sewn to said lining layer with stitches that will not pass through said upright velvet layer, said outer fabric layer, or said inner adhesive layer, so that the stitches are not exposed”. After a full review of Applicant’s disclosure, there appears to be no support for what layers the stitches do or do not extend through. Therefore, the limitation is regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein said upper velvet layer has good elasticity”. The term “good” in claim 1 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “elasticity” has been rendered indefinite by the use of the term “good”. Claim 1 is rejected as best understood by examiner.
Claim 1 recites the limitation "said upper velvet layer" in line 27.  There is insufficient antecedent basis for this limitation in the claim. The limitation is indefinite as Applicant previously claims “said upright velvet layer” and it is unclear if Applicant is intending to claim an additional velvet layer or is referring to the same velvet layer as previously claimed. After a full review of Applicant’s disclosure, it appears Applicant meant to refer to the “upright velvet layer”. Claim 1 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730) in view of Gallagher (US 2017/0143059), and in further view of Ziccarelli (US 2006/0137223).
Regarding Claim 1, Greene discloses a multi-style comfortable shoe comprising: an outer shoe body unit (10) defining an insertion space that has an open top end and a closed bottom end (para.50; as seen in Fig.11); and a sock-shaped inner shoe body unit (70) inserted removably and selectively into said insertion space of said outer shoe body unit (para.85), each of said sock-shaped inner shoe body units including an outer sock body (para.85-86); wherein said outer sock body (70 is an outer sock body) has a bottom surface (as seen in Fig.11), and each of said sock-shaped inner shoe body units further includes a thin sole (73 is a thin sole, inasmuch as has been claimed by Applicant) fixedly connected to said bottom surface of said outer sock body. Greene discloses the claimed invention except for a plurality of sock-shaped inner shoe body units. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided multiple sock-shaped inner shoe body units in order to allow the user to exchange a sock for a new sock when the sock becomes worn or dirty, as is known to do, and since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04. Greene does not disclose each of said sock-shaped inner shoe body units including a shoe-shaped inner sleeve, an outer sock body, and an inner adhesive layer; said shoe-shaped inner sleeve defining a foot space that has an open top end and a closed bottom end and being made from at least one cut piece; said outer sock body having a sock body portion sleeved on said shoe-shaped inner sleeve, said inner adhesive layer being adhered between an outer surface of said shoe-shaped inner sleeve and an inner surface of said sock body portion. However, Gallagher teaches a sock-shaped inner shoe body unit (Fig.10) including a shoe-shaped inner sleeve (i.e. membrane barrier film, adhesive, insulation, adhesive, & inner lining), an outer sock body (i.e. outer shell), and an inner adhesive layer (i.e. adhesive adjacent the outer shell)(as seen in Fig.25); said shoe-shaped inner sleeve defining a foot space that has an open top end and a closed bottom end and being made from at least one cut piece (as seen in Fig.10; para.260); said outer sock body having a sock body portion (i.e. the outer shell is a sock body portion) sleeved on said shoe-shaped inner sleeve (para.263-269), said inner adhesive layer being adhered between an outer surface of said shoe-shaped inner sleeve and an inner surface of said sock body portion (para.258 & 263-269).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sock-shaped inner shoe body units of Greene, to have a shoe-shaped inner sleeve, an outer sock body, and an inner adhesive layer, as taught by Gallagher, in order to provide sock-shaped inner shoe body units which are durable to withstand wear and tear, as well as being insulated to deliver warmth to a user’s foot.
Greene and Gallagher disclose the invention substantially as claimed above, including the outer sock body having a cuff portion that is made of an elastic material (as seen in Fig.11 of Greene and Fig.10 of Gallagher; i.e. a knit material, as taught by Greene & Gallagher, is “elastic” in that it can be stretched and rebounds to its original form). Gallagher further teaches a multi-style comfortable shoe as wherein said at least one cut piece includes a lining layer (i.e. inner lining), an outer fabric layer (i.e. membrane barrier film), and an upright pile layer (i.e. fleece, para.98 & 239), said upright pile layer having a plurality of spaced-apart pile yarns between said lining layer and said outer fabric layer (as seen in Fig.25); wherein said upper/upright pile layer has good elasticity (para.98 & 239; i.e. knit material is known to have a measure of elasticity, which is regarded as “good”, insofar as is definite). Gallagher does not disclose the pile fabric being a velvet with a plurality of spaced-apart pile yarns woven. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pile layer of Gallagher for a woven velvet pile layer, as a simple substitution of one well know type of pile material for another, in order to yield an upright pile material. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	   
Greene and Gallagher do not disclose said outer sock body further having a cuff portion that extends upwardly from a top end of said sock body portion, that is then folded inwardly and downwardly over a top peripheral portion of said shoe-like inner sleeve toward said foot space of said shoe-like inner sleeve, said cuff portion being fixed to said lining layer and defining an entry opening communicating with said foot space; and whereby said cuff portion is sewn to said lining layer with stitches that will not pass through said upright velvet layer, said outer fabric layer, or said inner adhesive layer, so that the stitches are not exposed. However, Ziccarelli teaches a sock-shoe inner shoe body unit (10) having an outer sock body (14) further having a cuff portion (16) that extends upwardly from a top end of said sock body portion (as seen in Fig.4), that is then folded inwardly and downwardly over a top peripheral portion of a shoe-like inner sleeve (12) toward said foot space of said shoe-shaped inner sleeve (para.22), said cuff portion being fixed to a lining layer (i.e. 12 is a lining layer) and defining an entry opening communicating with said foot space (as seen in Fig.4); and whereby said cuff portion is sewn to said lining layer with stitches that will not pass through said upright velvet layer, said outer fabric layer, or said inner adhesive layer, so that the stitches are not exposed (para.22, other stitching arrangements are included within the spirit and scope of the claims; i.e. the edge of 16 could be blind stitched to 12, such that the stitches do not pass through the other layers and the stitches are not exposed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sock-like inner shoe body unit of Greene and Gallagher to have a cuff which is folded over the top peripheral portion of a shoe-like inner sleeve, as taught by Ziccarelli, in order to provide a top edge of the foot insertion opening that is protected and durable to withstand the wear-and-tear of inserting and removing the wearer’s foot. When in combination Greene, Gallagher, and Ziccarelli teach wherein said cuff portion is sewn only to said lining layer (Ziccarelli: para.22).

Regarding Claim 5, Greene discloses a multi-style comfortable shoe as claimed in Claim 1, wherein said outer shoe body unit includes an outer shoe upper (20), and a midsole (29,33) and an outsole (31,32) fixed to a bottom end of said outer shoe upper (as seen in Fig.4 & 11), said outer shoe upper and said midsole cooperating with each other to define said insertion space (para.50), said outer shoe upper having an ankle opening edge (26) and a bottom opening edge (44a), said insertion space having an insertion opening surrounded by said ankle opening edge (as seen in Fig.11), said bottom opening edge extending to a bottom surface of said midsole and being sewn to said midsole (para.73), said outsole being fixed to said bottom opening edge of said outer shoe upper and said bottom surface of said midsole (as seen in Fig.4).

Regarding Claim 6, Greene discloses a multi-style comfortable shoe as claimed in Claim 5, wherein said outer shoe upper (20) further has an instep edge (44b of instep) connected to said ankle opening edge (44b of ankle), and said insertion space further has an instep opening surrounded by said instep edge and communicating with said insertion opening (as seen in Fig.7B, 9C, & 11).

Regarding Claim 7, Greene discloses a multi-style comfortable shoe as claimed in Claim 6, wherein said outer shoe body unit (20) further includes a shoelace (27; para.42) and an outer adhesive layer (28; para.71), said outer shoe upper (20) further having a plurality of lace holes (45; para.56) arranged in pairs on two opposite sides of said instep edge (as seen in Fig.7B & 11), said shoelace being removably threaded through said lace holes (para.56), said outer adhesive layer being adhered between said bottom opening edge of said outer shoe upper and a top surface of said outsole (31,32) and between said bottom surface of said midsole (29,33) and said top surface of the outsole (as seen in Fig.4).

Regarding Claim 8, Modified Greene discloses a multi-style comfortable shoe as claimed in Claim 1, wherein said multi-style comfortable shoe comprises two said sock-shaped inner shoe body units (i.e. a plurality is more than one, and more than one is at least two).

Regarding Claim 10, When in combination Greene, Gallagher, and Ziccarelli teach a multi-style comfortable shoe as claimed in Claim 8, wherein a height of said cuff portion of one of said sock-shaped inner shoe body units (i.e. Fig.11 of Greene or Fig.10 of Gallagher) is different from a height of said cuff portion of the other one of said sock-shaped inner shoe body units (i.e. Fig.3 of Ziccarelli).

5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730), Gallagher (US 2017/0143059), and Ziccarelli (US 2006/0137223), in view of Sokolowski (US 200/0048413).
Regarding Claim 4, Greene, Gallagher, and Ziccarelli disclose the invention substantially as claimed above. Gallagher does not disclose wherein said at least one cut piece has a main body, and two wing portions symmetrically disposed on two opposite sides of said main body and integrally connected as one piece with said main body, said main body having a front convex portion and a rear concave portion opposite to said front convex portion, each of said front convex portion and said rear concave portion having two opposite ends, each of said wing portions including a wing lateral edge spaced apart from said main body and having a front end and a rear end, a front curved edge connected between said front end of said wing lateral edge and a corresponding one of said two opposite ends of said front convex portion, and a rear mating edge connected between said rear end of said wing lateral edge and a corresponding one of said two opposite ends of said rear concave portion, said front curved edges of said wing portions being connected to a periphery of said front convex portion of said main body, said wing lateral edges of said wing portions being connected to each other, said rear mating edges of said wing portions being connected to each other. However, Sokolowski teaches a sock-shaped inner shoe body unit (40) wherein at least one cut piece (Fig.3) has a main body (31,32,33), and two wing portions (regions of 41a & 41b) symmetrically disposed on two opposite sides of said main body and integrally connected as one piece with said main body (as seen in Fig.3), said main body having a front convex portion (of 33) and a rear concave portion (of 45) opposite to said front convex portion, each of said front convex portion and said rear concave portion having two opposite ends, each of said wing portions including a wing lateral edge (41a,41b) spaced apart from said main body and having a front end and a rear end, a front curved edge (43a,43c) connected between said front end of said wing lateral edge and a corresponding one of said two opposite ends (43b,43d) of said front convex portion, and a rear mating edge (44b,44d) connected between said rear end of said wing lateral edge and a corresponding one of said two opposite ends (42a,42b) of said rear concave portion, said front curved edges of said wing portions being connected to a periphery of said front convex portion of said main body, said wing lateral edges of said wing portions being connected to each other, said rear mating edges of said wing portions being connected to each other (para.36-37).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cut the cut piece of Greene and Gallagher to have a main body and two wing portions, as taught by Sokolowski, in order to provide a cut piece which is easily assembled into a three dimensional and usable sock-shaped inner shoe body unit.

6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730), Gallagher (US 2017/0143059), and Ziccarelli (US 2006/0137223), in view of Braynock (US 2006/0112599).
Regarding Claim 9, Greene and Gallagher disclose the invention substantially as claimed above. Greene does not disclose wherein a knit pattern of said outer sock body of one of said sock-shaped inner shoe body units is different from a knit pattern of said outer sock body of the other one of said sock-shaped inner shoe body units. However, Braynock teaches a shoe having a plurality of sock-shaped inner shoe body units, each of which comprise an outer sock body (7 & 9), a pattern of said outer sock body of one of said sock-shaped inner shoe body units (7) is different from a pattern of said outer sock body of the other one of said sock-shaped inner shoe body units (9)(as seen in Fig.1D,1E & 1H,1I).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit pattern of the outer sock bodies of Greene to have different patterns, as taught by Braynock, in order to provide the desired aesthetic appearance the user has chosen to wear.






 Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732